FILED
                              NOT FOR PUBLICATION                           JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA ALBA RODRIGUEZ DE                          No. 07-70466
 ORELLANA,
                                                  Agency No. A029-263-511
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Maria Alba Rodriguez De Orellana, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s order denying her motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
reopen deportation proceedings held in absentia. We have jurisdiction under 8

U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion.

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part and

dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Rodriguez De Orellana’s

motion to reopen because she failed to establish reasonable cause for her absence.

See 8 U.S.C. § 1252(b) (repealed 1992).

       We lack jurisdiction to review Rodriguez De Orellana’s contention that she

was denied due process because she did not receive a Spanish version of the notice

of hearing because she did not exhaust this contention before the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




NHY/Research                               2                                 07-70466